Citation Nr: 1140487	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension, claimed as a heart condition, as secondary to COPD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to July 1995.  The Veteran served in the Gulf War in the Southwest Asia Theater from December 1990 to April 1991.  

In August 2009, the Board remanded these issues for further evidentiary development.  The requested development was completed in part, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

These claims were previously remanded in part to obtain the Veteran's service treatment records and to afford him any necessary VA examinations.  While attempts to obtain the service treatment records through official sources were unsuccessful, it appears that at some point the Veteran submitted a partial set of copies of his service treatment records.  Included in these copies is the Veteran's release from active duty examination report which appears to note that the Veteran was exposed to lead in water, asbestos, and oil smoke.  The Veteran has asserted that he has a respiratory disability as a result of such exposure.  Medical records show he currently suffers from chronic obstructive pulmonary disease.

Given the above, a VA examination should be scheduled to determine the nature and etiology of any current respiratory disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  Specific instructions to the examiner are detailed below.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As the Veteran has claimed that his heart disorder is secondary to his respiratory disorder, that issue must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Fayetteville, North Carolina dating since July 2009.

2.  Schedule the Veteran for a VA respiratory examination to determine the nature of any respiratory disability, to include COPD, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability arose during service or is otherwise related to service, to include as a result of claimed exposure to asbestos dust from brakes, oil fire smoke, and lead in the water.  A rationale for all opinions expressed should be provided.

3.  After conducting any additional development deemed necessary, to include a VA examination on the hypertension/heart issue if service connection for COPD is established, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

